J-S78012-17 & J-S78013-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.W., AND           :   IN THE SUPERIOR COURT OF
 K.W. MINORS,                            :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: S.G., NATURAL                :
 MOTHER                                  :
                                         :
                                         :
                                         :   No. 602 WDA 2017

               Appeal from the Order Entered March 21, 2017
  In the Court of Common Pleas of Erie County Civil Division at No(s): CP-
                          25-DP-0000103-2016,
                         CP-25-DP-0000124-2016


 IN THE INTEREST OF: M.W., JR. &         :   IN THE SUPERIOR COURT OF
 K.W., MINORS                            :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: M.W., NATURAL                :
 FATHER                                  :
                                         :
                                         :
                                         :   No. 694 WDA 2017

                   Appeal from the Order March 21, 2017
     In the Court of Common Pleas of Erie County Domestic Relations at
                       No(s): Nos 103 & 124 of 2016


BEFORE:    OLSON, J., DUBOW, J., and STRASSBURGER*, J.

MEMORANDUM BY OLSON, J.:                         FILED FEBRUARY 13, 2018

      Appellants, S.G (“Mother”) and M.W. (“Father”) appeal from the orders

dated March 15, 2017, and entered on March 21, 2017, that changed the

permanency goals from unification with parents to adoption for their two

children, M.W., Jr., a male born in April of 2016, and K.W., a female born in

April of 2015, (collectively, “the Children”). We affirm.

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S78012-17 & J-S78013-17



      The trial court set forth the factual background and procedural history

of this appeal, with regard to Mother, as follows.

             M.W., Jr. was born [in April of 2016] and adjudicated
      dependent on July 12, 2016. Mother was not present at the
      adjudication hearing and specific findings were made on the
      record supporting [Erie County Office of Children and Youth’s (the
      Agency)] allegations [that Mother] was unable to meet M.W., Jr.’s
      basic needs. Permanency Hearing Transcript, 11/3/16, p. 3. The
      Agency was primarily concerned with M.W., Jr.’s continued weight
      loss in [Mother’s] care. M.W., Jr. was seen at Children’s Hospital
      of Pittsburgh, UPMC Hamot, and St. Vincent Hospitals. Providers
      at each facility observed [Mother] struggle to feed M.W., Jr., saw
      she was often asleep at feeding time, and that she did not respond
      to instruction given by hospital staff. As a result, M.W., Jr. was
      diagnosed with [n]on-[o]rganic [f]ailure to thrive.        Doctors
      specifically stated [Mother’s] lack of care caused M.W., Jr[.]’s
      severe weight loss, as he began to gain weight while he was in
      the hospital receiving regular care. Court Summary, March 15,
      2017, p. 1-2.      See also Permanency Hearing Transcript I,
      3/15/17, p. 11.

            K.W. was born [in April of 2015] and adjudicated dependent
      on August 26, 2016. The evidence presented at the adjudication
      hearing revealed [Mother] was not providing K.W. with a safe and
      stable home environment or providing for her basic needs. When
      Agency workers arrived at [Mother’s] home, they noticed K.W.
      was screaming and suggested Mother give her something to drink.
      Mother refused, stating K.W. broke her “sippy cup a few days ago”
      and was not allowed to drink. When workers approached K.W. to
      comfort her, they found her in a crib, surrounded by a large teddy
      bear and multiple blankets caked in what appeared to be vomit or
      feces. Court Summary, March 15, 2017, p. 2.              See also
      Permanency Hearing Transcript I, 3/15/17, p. 12, 57.

            At the time K.W. was detained, the Agency also voiced
      concerns with [Mother’s] poor home conditions, despite ongoing
      involvement with Agency services beginning in May, 2015.
      Permanency Hearing Transcript II, 3/15/17, p. 3. Workers found
      animal urine and feces on the floor of the residence, which K.W.
      was permitted to walk through. Again, workers noted dried, old,
      feces and vomit in K.W.’s bedding. Garbage, medications, and
      rotten food were strewn throughout the house. The Agency also

                                     -2-
J-S78012-17 & J-S78013-17



     noted [Mother] acquiesced to Megan’s Law offenders providing
     care for K.W. on several occasions. Court Summary, March 15,
     2017, p. 2. See also Permanency Hearing Transcript I, 3/15/17,
     p. 12.

            The first permanency review hearing was held on November
     3, 2016. At this time, the [C]hildren had been in Agency care for
     approximately three months. The Agency recommended the goal
     be changed to adoption. The Agency stated Mother was resistant
     to services offered. Further, her unwillingness to cooperate made
     it difficult for the Agency to address its concerns with her.
     Permanency Hearing Transcript, 11/3/16, p. 3-4. [Mother] also
     failed to attend any visitation with the [C]hildren from the time
     the [C]hildren were adjudicated dependent to the November 3,
     2016 hearing. Permanency Hearing Transcript I, 3/15/17, p. 15.
     The guardian ad litem for the [C]hildren agreed [Mother] was
     resistant to services, but felt it was too early to change the goal
     to adoption. [Mother] stated she wanted to “push[ ] forward with
     what [she’d] been trying to do” and that she could “put more
     effort, 100 percent more effort into it to do what [she] had to do.”
     Permanency Hearing Transcript, 11/3/16, p. 3-4, 6.

            The Juvenile Court found [Mother’s] compliance and
     participation with services was abysmal and advised [Mother] she
     needed to do better if she wanted to be reunited with her children.
     Permanency Hearing Transcript, 11/3/16, p. 6.

           Despite [Mother’s] non-compliance, the Juvenile Court
     declined to change the goal to adoption and instead added
     adoption as a goal concurrent to reunification. A review was
     scheduled for 120 days. [Mother] was advised if she did not
     comply with services, the goal would be changed to adoption at
     the next hearing. [Mother] was also reminded she needed to
     continue contacting the Agency 24 hours prior to any visitation to
     confirm attendance because she missed so many visits with the
     [C]hildren in the past. If [Mother] wished to resume services with
     Erie Homes for Children and Adults, [Mother] was instructed she
     needed to make arrangements with that agency due to consistent
     non-compliance and resistance to their assistance.         Finally,
     [Mother] was directed to participate in a psychiatric evaluation
     with Dr. [Peter] von Korff and sign all medical releases required
     for the doctor to complete a thorough report. Permanency
     Hearing Transcript, 11/3/16, p. 7-8, 10-13.


                                    -3-
J-S78012-17 & J-S78013-17



           The next permanency review hearing was held on March 15,
     2017. The evidence presented at this hearing revealed [Mother],
     once again, could not show she was able to provide a safe and
     stable environment for the [C]hildren, attend regular visits, or
     otherwise    comply      with    treatment    recommendations.
     Testimony[sic] the oldest child was diagnosed with Reactive
     Attachment Disorder and the results of [Mother’s] evaluation with
     Doctor von Korff also supported the Agency’s request the goal be
     changed to adoption and services to [Mother] be terminated.

            Agency witnesses testified to [Mother’s] inability to obtain
     or maintain safe and stable housing.          In November, 2016,
     [Mother] was evicted from her apartment after she allowed other
     people to live in the home in violation of her lease. Some of these
     individuals were Megan’s Law offenders who were permitted
     access to the [C]hildren. She also refused to allow maintenance
     into the apartment to repair plumbing which was leaking raw
     sewage openly through the basement.              Conditions in the
     apartment were so hazardous Code Enforcement would not allow
     anyone else to live there. Despite eviction in November, 2016,
     [Mother] refused to vacate the residence and lived in these
     conditions until she was locked out in February, 2017.
     Permanency Hearing Transcript I, 3/15/17, p. 6, 23.

            [Mother] obtained new housing approximately two weeks
     before the March, 2017 review hearing. However, an assessment
     of its cleanliness or suitability for children could not be completed
     because [Mother] was in the process of moving and much of
     [Mother’s] belongings remained packed in boxes. Permanency
     Hearing Transcript I, 3/15/17, p. 16-17.

            Despite [Mother’s] request to reopen services with Project
     First Step at the end of November, 2016, Agency witnesses agreed
     [Mother] continued to be resistant to services and refused to
     “prioritize her children.” In spite of an extensive conversation with
     Project First Step workers outlining program and court
     expectations, and the effect of missing visits on her standing with
     the court, [Mother’s] attendance at visits was sporadic. [Mother]
     attended only 9 out of 18 visits between November, 2016 and
     March, 2017. Of those visits [Mother] attended, she was late four
     times. The amount of time [Mother] was late varied, and ranged
     from as few as ten minutes to as many as forty minutes per hour
     long visit. She never asked for increased visitation or extra time
     if she was late, and attempted to pass blame for her tardiness or

                                     -4-
J-S78012-17 & J-S78013-17



     failure to appear onto others or illness. Permanency Hearing
     Transcript, I, 3/15/17, p. 5, 10, 15, 18, 43. See also Permanency
     Hearing Transcript, II, 3/15/17, p. 4-5.

          Workers also noted that during the seven months the case
     was open, the only times [Mother] saw [the C]hildren were on
     these nine occasions.     Permanency Hearing Transcript, I,
     3/15/17, p. 42.

            Finally, workers voiced concern about the results of Dr. von
     Korff’s evaluation and [Mother’s] inability to appreciate the
     [C]hildren’s special and developmental needs. Despite thorough
     explanation of age appropriate goals and K.W.’s diagnosis of
     Reactive Attachment Disorder, [Mother did] not consistently show
     an ability to retain this information and apply it during visitation
     with the [C]hildren. [Although Mother] engaged the [C]hildren
     during visits and attempted to be the [C]hildren’s main caretaker,
     the [C]hildren, especially K.W., did not show strong evidence of a
     bond with [Mother]. In fact, K.W. interacted with workers in much
     the same way she interacted with [Mother]. Permanency Hearing
     Transcript I, 3/15/17, p. 13-14, 27, 31.

            It was clear to service providers [Mother] struggled with her
     own untreated mental health conditions, which hindered her
     ability to comply with the treatment plan and handicapped
     providers’ ability to ensure services were specifically tailored to
     her needs. [Mother’s] self-assessment to providers at Stairways
     Behavioral Health yielded no recommendation of services because
     [Mother] did not accurately represent her own mental health
     history or history of trauma. In fact, when workers suggested
     [Mother] seek mental health treatment, she became irate and
     extremely argumentative. Only after evaluation by Dr. von Korff
     did the scope and severity of [Mother’s] mental health emerge.
     Permanency Hearing Transcript I, 3/15/17, p. 29, 33, 44. See
     also Permanency Hearing Transcript, II, 3/15/17, p. 7 and
     Psychological Evaluation, Dr. Peter von Korff, generally.

           Dr. von Korff’s evaluation, which was admitted into evidence
     without objection at the March 15, 2017 review hearing, offered
     no indication [Mother] functioned as a secure, primary attachment
     figure for the [C]hildren. Additionally, the report cited a very
     “guarded” prognosis for [Mother], given Project First Step’s
     long-term involvement and caseworker’s efforts. [Mother] showed
     no sign of recognizing or accepting the reasons for which M.W.,

                                    -5-
J-S78012-17 & J-S78013-17



       Jr. was detained. In the doctor’s opinion, it was in the [C]hildren’s
       best interests to pursue adoptive options.             Psychological
       Evaluation, Dr. Peter von Korff, p. 19-20; [s]ee also Permanency
       Hearing Transcript, [sic] I, 3/15/17, p. 3.

              [Mother’s] testimony revealed she did not appreciate the
       ramifications of missing visitation with [the C]hildren.        She
       admitted to missing approximately half of the scheduled visits
       with her children. Instead of accepting responsibility for her poor
       performance, [Mother] consistently attempted to shift blame onto
       others. She did not address the state of the home in which the
       [C]hildren were living, or acknowledge her part in each child’s
       failure to thrive.    Permanency Hearing Transcript, [sic] II,
       3/15/17, p. 31-37.

             At the conclusion of the March, 2017 review hearing, the
       Juvenile Court concluded the Agency met its burden in
       establishing the change of goal to adoption was supported by clear
       and convincing evidence, and was in the [C]hildren’s best
       interests. An order was entered March 21, 2017.


Trial Court Opinion (Mother), 5/16/17, at 1-6 (emphasis in original) (footnote

added).1

       On April 19, 2017, Mother filed her notice of appeal, along with a concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). On April 20, 2017, Father filed his notice of appeal and

concise statement.

       In her brief on appeal, Mother raises the following issue:



____________________________________________


1The trial court’s recitation of the factual background and procedural history,
as well as the discussion of the issues on appeal, was nearly identical in its
separate Pa.R.A.P. 1925(a) opinions with regard to Mother and Father.



                                           -6-
J-S78012-17 & J-S78013-17



       Whether the juvenile court committed an abuse of discretion
       and/or error of law when it determined that the concurrent
       permanency goal of reunification/adoption was no longer feasible,
       dispensed with the current goal of reunification, and directed the
       agency to provide no further services to [Mother] or provide
       visitation with the minor children[?]

Mother’s Brief, at 2.2

       In his brief on appeal, Father raises the following issue:

       Did the Juvenile Court abuse its considerable discretion or commit
       an error of law when it ruled that the concurrent goal of
       “Reunification/Adoption” should be changed only to “Adoption”
       whereby the parents would no longer be involved in attempts at
       reunification with their respective children?

Father’s Brief, at 2.

       This matter is controlled by the Juvenile Act, 42 Pa.C.S.A. § 6301 et

seq. The Pennsylvania Supreme Court set forth our standard of review in a

dependency case as follows.

       “The standard of review in dependency cases requires an appellate
       court to accept findings of fact and credibility determinations of
       the trial court if they are supported by the record, but does not
       require the appellate court to accept the lower court’s inferences
       or conclusions of law.” In re R.J.T., 608 Pa. 9, [27], 9 A.3d 1179,
       1190 (Pa. 2010). We review for abuse of discretion[.]




____________________________________________


2 Mother’s concise statement did not include the allegation that the trial court
abused its discretion or erred when it directed the Agency not to provide
further services to Mother, and not to provide her with visitation with the
Children. Thus, we find Mother waived these allegations. See Krebs v.
United Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa. Super.
2006) (holding that an appellant waives issues that are not raised in both his
concise statement of errors complained of on appeal and the statement of
questions involved in her brief on appeal).

                                           -7-
J-S78012-17 & J-S78013-17



In Interest of: L.Z., A Minor Child, 631 Pa. 343, 360, 111 A.3d 1164, 1174

(Pa. 2015).

         When considering a petition for goal change for a dependent child, the

trial court considers:

            the continuing necessity for and appropriateness of the
            placement; the extent of compliance with the service plan
            developed for the child; the extent of progress made
            towards alleviating the circumstances which necessitated
            the original placement; the appropriateness and feasibility
            of the current placement goal for the child; and, a likely date
            by which the goal for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.A.

§ 6351(f)).

         Regarding the disposition of a dependent child, subsections 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of the

child.

         With regard to Mother’s contention that the trial court abused its

discretion in changing the Children’s permanency goal to adoption, the trial

court stated as follows:

               [Mother] alleges the Juvenile Court committed abuse of
         discretion when it changed the goal of the proceedings from
         reunification concurrent with adoption to adoption. This allegation
         lacks merit.



                                         -8-
J-S78012-17 & J-S78013-17



           The Juvenile Act generally requires the child protective
     agency to request a goal change when the child has been in
     placement fifteen out of twenty-two months.           42 Pa.C.S.A.
     6351(b)(9). The Superior Court has held the underlying policy of
     the Juvenile Act is to curb an inappropriate focus on protecting the
     rights of parents when there is a risk of subjecting children to
     indefinite foster care or returning them to abuse homes. In Re:
     C.B., 861 A.2d. 287, 295 (Pa. Super. 2004). Moreover, safety,
     permanency, and the well-being of the child must take precedence
     over all other considerations, including the rights of the parents.
     Id.

           Furthermore, the agency is not required to offer services
     indefinitely, where a parent is unable to properly apply instruction
     provided. In re A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002).

           Preserving reunification as a goal is not a viable option in
     this case. The record reveals [Mother] did very little to maintain
     continuous and meaningful contact with the [C]hildren after they
     were taken into care.        [Mother] testified she understood
     substantial compliance with the treatment plan meant she had to
     put forth “as much effort as [she could at] every single visit,
     every, appointment, everything” and did not feel like the court
     order was overwhelming, yet continued to miss visits with her
     children without adequate explanation. Permanency Hearing
     Transcript, I, 3/15/17, p. 31-33.

            During the first three months of the [C]hildren’s placement,
     [Mother] refused visitation and did not see the children at all.
     From November, 2016 through the permanency review hearing in
     March, 2015, [Mother] saw her [the C]hildren a total of nine times.
     She was egregiously late to four of these visits, despite knowing
     100% attendance and participation was required of her.
     Moreover, the testimony revealed even when [Mother] appeared
     for visits, K.W. interacted with her in the same way she interacted
     with other caseworkers in the room, evidencing a lack of bond
     between K.W. and Appellant. Permanency Hearing Transcript, I,
     3/15/17, p. 5, 10, 15, 18, 43. See also Permanency Hearing
     Transcript, [sic] II, 3/15/17, p. 4-5.

            Concerns about [Mother’s] housing and mental health
     remained, given the home’s rapid deterioration shortly after the
     [C]hildren were detained, [Mother] eviction, and subsequent
     failure to obtain new housing until after she was locked out of the

                                    -9-
J-S78012-17 & J-S78013-17



     apartment.      Though [Mother] recently moved into a new
     residence, boxes and clutter prevented workers from assessing
     the safety of the home and its suitability for small children.

           Appellant’s choice to minimize her traumatic past and
     mental health history to providers also concerned the Juvenile
     Court. Dr. von Korff’s evaluation was the first time [Mother’s] full
     mental health history could be examined in relation to her ability
     to parent because [Mother’s] prior evaluations, based on her own
     reports, resulted in a finding [Mother] did not need services.

          In Dr. von Korff’s opinion, given [Mother’s] history of
     trauma, patently biased-self reporting, and little evidence of a
     meaningful bond between [Mother] and [the C]hildren, it was in
     the [C]hildren’s best interests to consider adoptive options.
     Psychological Evaluation, Dr. Peter von Korff, p. 19-20.

           [Mother’s] statements she would “make more of an effort”
     if services were continued did not assure the Juvenile Court
     [Mother] would be able to adequately parent [the C]hildren in the
     future. [Mother] stated transportation issues prevented her from
     attending court, visits, and other appointments, yet the Agency
     and other aides provided [Mother] with bus passes and other
     transportation assistance. When [Mother] testified at the March,
     2017 review hearing, she continued to cite a series of
     extraordinary excuses for her lack of communication with Project
     First Step and inability to comply with the treatment plan. At
     every turn[, Mother] refused to take ownership of the reasons the
     [C]hildren were detained.         Permanency Review Hearing
     Transcript, II, 3/15/17, p.13, 33-36.

                                    ***

           To subject the [C]hildren to continued placement and deny
     them the safety and stability they deserve is not in their best
     interests. [Mother’s] testimony, and the evidence presented by
     the Agency, show [Mother] refused to parent [the C]hildren or
     remedy the conditions which led to their placement. A goal
     change to adoption is therefore appropriate. It is respectfully
     requested the Superior Court affirm the order changing the goal
     of the dependency proceedings to adoption.




                                    - 10 -
J-S78012-17 & J-S78013-17



Trial Court Opinion (Mother), 5/16/17, at 7-10 (emphasis in original) (some

brackets in original).

      With regard to Father’s contention that the trial court abused its

discretion in changing the Children’s permanency goal to adoption, the trial

court stated as follows:

            [Father] alleges the Juvenile Court committed abuse of
      discretion and/or error of law when it changed the goal of the
      dependency proceedings to adoption.

            The Juvenile Act generally requires the child protective
      agency to request a goal change when the child has been in
      placement fifteen out of twenty-two months.           42 Pa.C.S.A.
      6351(b)(9). The Superior Court has held the underlying policy of
      the Juvenile Act is to curb an inappropriate focus on protecting the
      rights of parents when there is a risk of subjecting children to
      indefinite foster care or returning them to abuse homes. In Re:
      C.B., 861 A.2d. 287, 295 (Pa. Super. 2004). Moreover, safety,
      permanency, and the well-being of the child must take precedence
      over all other considerations, including the rights of the parents.
      Id.

            Furthermore, the agency is not required to offer services
      indefinitely, where a parent is unable to properly apply instruction
      provided. In re A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002).

             Preserving reunification as a goal is not a viable option in
      this case. It is clear from the record [Father] refused to maintain
      continuous and meaningful contact with the [C]hildren. Further,
      [Father’s] statements to service providers suggest he did not take
      parenting [the C]hildren or participation in Agency services
      seriously.

            On several occasions, [Father] reported he would comply
      with Agency directives or attempt to be more involved with [the
      C]hildren “because people tell me I have to.” Permanency
      Transcript, II, 3/15/17, p. 9. Despite these statements, [Father’s]
      attendance at visitation and the effort put forth interacting with
      [the C]hildren was abysmal. From November, 2016 through the
      permanency review hearing in March, 2015, [Father] saw [the

                                     - 11 -
J-S78012-17 & J-S78013-17



     C]hildren a total of nine times and was often late. Even when
     [Father] attended visitation, he “parented from the couch” and
     interacted with the [C]hildren minimally.

           Dr. von Korff’s evaluation of [Father] included statements
     from [Father that] he declined services, refused to speak with
     workers, and chose not to participate with visitation requirements
     because he was upset with the Agency. Further, observation of
     [Father’s] interaction with K.W., led Dr. von Korff to conclude K.W.
     was not bonded to [Father] and did not look to him as a secure,
     primary attachment figure. Psychological Evaluation, Dr. Peter
     von Korff, p. 4, 20.

           Workers[’] description that [Father’s] home severely
     deteriorated after the [C]hildren were detained also remained
     concerning to the Juvenile Court. [Father] allowed the home to
     become uninhabitable, had to be locked out of his residence
     before he moved, and only recently obtained new housing, which
     could not be easily assessed for safety and/or cleanliness.
     Permanency Transcript, II, 3/15/17, p. 15.

            [Father’s] completion of the Fatherhood Initiative Program
     and statements [indicating that] he wanted to parent [the
     C]hildren were contradicted by [Father’s] actions. He did not deny
     attending only nine visits with the [C]hildren in the span of seven
     months, nor could he show any appreciation of, or responsibility
     for, the reasons the [C]hildren came into care. [Father] continued
     to place blame on others, stating the [C]hildren were “wrongfully
     taken away.” [Father’s] inability to appreciate the severity of the
     [C]hildren’s condition upon detention shows he will be unable to
     safely parent the [C]hildren at any point in the foreseeable future.
     His statements [that] he would participate only because he had to
     further show [Father] will not be able to successfully or
     independently parent [the C]hildren. Permanency Transcript,
     [sic] II, 3/15/17, p. 25-27.

                                    ***

           To subject the [C]hildren to continued placement and deny
     them the safety and stability they deserve is not in their best
     interests. [Father’s] testimony, and the evidence presented by
     the Agency, show [Father] refused to parent [the C]hildren or
     remedy the conditions which led to their placement. A goal
     change to adoption is therefore appropriate. It is respectfully

                                    - 12 -
J-S78012-17 & J-S78013-17



      requested the Superior Court affirm the order changing the goal
      of the dependency proceedings to adoption.

Trial Court Opinion (Father), 5/16/17, at 6-10 (emphasis in original).

      After a careful review of the record in this matter, we find no abuse of

discretion on the part of the trial court in changing the permanency goal for

the Children to adoption. Accordingly, we affirm the goal change orders on

the basis of the discussion in the trial court opinions.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/2018




                                     - 13 -